OPINION — AG — ** TAX WARRANTS — MILEAGE — REIMBURSEMENT ** UNDER THE PROVISIONS OF 28 Ohio St. 39 [28-39] AND 68 Ohio St. 354 [68-354], 68 Ohio St. 356 [68-356], THE MILEAGE OF THE SHERIFF OR HIS DEPUTIES IN SERVING OR ATTEMPTING TO SERVE DELINQUENT PERSONAL PROPERTY TAX WARRANTS OR ALIAS WARRANTS IS (WHEN PROPERLY ENDORSED UPON SAID WARRANT IN THE RETURN THEREOF) TO BE COLLECTED FROM THE TAXPAYER AT THE RATE OF $0.10 PER MILE; THAT WHEN (BUT ONLY WHEN) SO COLLECTED, THE ENTIRE AMOUNT BECOMES THE PROPERTY OF SAID SHERIFF OR DEPUTY; THAT NO PART OF SAID MILEAGE IS TO BE PAID INTO THE COUNTY GENERAL FUND; AND THAT NO CLAIM MAY BE FILED AGAINST THE COUNTY BY SAID SHERIFF OR DEPUTY RELATIVE THERETO. (SHERIFF SALE, PAID TO COUNTY TREASURER) CITE: 68 Ohio St. 356 [68-356], 68 Ohio St. 354 [68-354] [68-354], 19 Ohio St. 180.43 [19-180.43], 28 Ohio St. 39 [28-39] [28-39], OPINION NO. AUGUST 21, 1935 — ? 28 Ohio St. 41 [28-41] [28-41], OPINION NO. SEPTEMBER 13, 1944 — ROGERS (RICHARD M. HUFF)